DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 6 April 2021. As directed by the amendment: claims 1,22, and 27 have been amended, claims 33-36 have been added, claims 23-26 have been canceled. Thus claims 1-8, 21-22, and 27-36 are presently pending in this application, and claims 7-8 remain withdrawn. 
Response to Arguments
Applicant’s arguments, see REMARKS, filed 6 April 2021, with respect to the rejection(s) of claim(s) 1 under Morris and Ebner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 21-22, and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311 A1) in view of Ebner (US 2020/0276391 A1) and Wang et al. (US 2007/0058412 A1).
Regarding claim 1, G. Morris et al. discloses an infusion system (Fig 1) comprising: a receptacle for receiving a syringe (34 Fig 1), the syringe comprising a barrel (36 Fig 1) and a plunger (52 Fig 1) having a stopper (50 Fig 1); a drive head (54 Fig 1) for advancing the plunger within the barrel, the drive (88 Fig 3); and a contact plate (70 Fig 3) disposed in the recess, the contact plate configured to engage a push-button (46 Fig 7) of the plunger, and a motor ([0046] “the motor”). However, fails to disclose a vibration device for applying mechanical vibration between the barrel and the plunger, and the motor configured to dither the drive head, the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance.
Ebner teaches a vibration device ([0090] first and second vibration generators) for applying mechanical vibration between the barrel and the plunger [0008]. It would have been obvious to one of ordinary skill at the time of effective filing for the device of G. Morris et al. to include the vibration device with the limitations as taught by Ebner to “cause the friction and contact time between the barrel and plunger to be reduced”, the motivation would be so “the injection device can be made smaller and lighter and/or the time taken to dispense medicament can be reduced” [0008].
Wang et al. teaches a motor configured to dither the drive head ([0080] “In order to unstick one or more of the moving parts of the medical pump 10, the processing unit 30 drives the pump drive in a reverse direction for unsticking the substance delivery. Additional successive forward and then reverse movements of the pump drive can be performed, which can be referred to as "dithering," in order to unstick the delivery, as is shown in circle 1108 in FIG. 11.”), the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance (See 1st 2nd and 3rd distances in annotated Fig 11 below).

    PNG
    media_image1.png
    658
    1070
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the motor of modified G. Morris et al. to include the dithering as taught by Wang et al. to “unstick one or more of the moving parts of the medical pump” [0080].
Regarding claim 2, modified G. Morris et al. teaches the infusion system of claim 1. G. Morris et al. further teaches further comprising a sensor (75 Fig 3 [0030] “Force detector”) for detecting a characteristic of advancement of the plunger within the barrel (increase in pressure due to an occlusion is detected by the force sensor [0030]).
Regarding claim 3, modified G. Morris et al. teaches the infusion system of claim 2. G. Morris et al. further teaches wherein the sensor is a force sensor ([0030] “a force sensor”).
Regarding claim 5, modified G. Morris et al. teaches the infusion system of claim 2. G. Morris et al. further teaches wherein the characteristic indicates when advancement of the drive head does not result in advancement of the plunger within the barrel (the force sensor 75 Fig 3 would detect when advancement of the drive head does not result in advancement of the plunger within the barrel as it detects occlusions in the fluid line).
Regarding claim 6, modified G. Morris et al. teaches the infusion system of claim 1. Ebner further teaches wherein the vibration device is connected to the plunger ([0090] “attached to the piston”).
Regarding claim 21, modified G. Morris et al. teaches the infusion system of claim 2. G. Morris et al. further teaches wherein the characteristic indicates a friction between the barrel and the plunger (the force sensor 75 Fig 3 would indicate a friction between the barrel and the plunger).
Regarding claim 22, modified G. Morris et al. teaches the infusion system of claim 1. Ebner further teaches wherein the vibration device comprises a haptic device (vibration generators are haptic devices).  
Regarding claim 28, modified G. Morris et al. teaches the infusion system of claim 1. Ebner further teaches wherein the vibration device is connected to the plunger and the barrel ([0090] “a first vibration generator may be attached to the barrel and a second vibration generator may be attached to the piston”).
Regarding claim 29, modified G. Morris et al. teaches the infusion system of claim 1. Ebner further teaches wherein the vibration device is connected to the barrel ([0090] “a first vibration generator may be attached to the barrel”).  
Regarding claim 30, modified G. Morris et al. teaches the infusion system of claim 1. Ebner further teaches wherein the vibration device is configured to apply mechanical vibration between the barrel and the plunger prior to the drive head applying a force to the plunger ([0093] “the vibration generator is operated upon removal of the cap from the housing of the injection device.” Force is applied to the plunger after the cap is removed).
Regarding claim 31, modified G. Morris et al. teaches the infusion system of claim 1. Ebner further teaches wherein the vibration device is configured to apply mechanical vibration between the barrel and the plunger during the time the drive head applies a force to the plunger ([0008], [0024] “vibrating at least one of the barrel and plunger; and, exerting a force on the plunger to slide the plunger within the barrel”).  
Regarding claim 32, modified G. Morris et al. teaches the infusion system of claim 1. Ebner further taches wherein the vibration device is configured to apply mechanical vibration between the barrel and the plunger after the drive head applies a force to the plunger (the drive head applies a force to the plunger throughout medicament delivery, the vibration device of Ebner is active throughout the delivery, the vibration is continued to be applied after the drive head applies an initial force to the plunger [0074]).
Regarding claim 33, modified G. Morris et al. teaches the infusion system of claim 1. However, modified G. Morris et al. fails to teach wherein the motor is a stepper motor.  
Wang et al. teaches wherein a motor is a stepper motor (912 Fig 9). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the motor of modified G. Morris et al. to be a stepper motor as taught by Wang et al. since stepper motors are reliable and repeatable.
Regarding claim 34, modified G. Morris et al. teaches the infusion system of claim 1. G. Morris et al. further teaches the drive system includes a half-nut ([0052] “split nut”) of the drive head engaged with teeth of a main drive shaft ([0052] “lead screw”).  The dithering of Wang et al. is configured to ensure engagement of a half-nut of the drive head with teeth of a main drive shaft (the dithering would ensure engagement by reciprocating the drive shaft enough to produce a detectable dither).  
Regarding claim 35, modified G. Morris et al. teaches the infusion system of claim 1. Wang et al. teaches wherein the net movement of the first, second and third distances returns the drive head to (see the three distances returning to the same position in annotated Fig 11 below) and does not produce any fluid flow from the syringe (In Fig 11, the fluid flow from the syringe is shown along the y intercept, as is explained regarding a change between the values at 1100 and 1104 [0080], and the fill of the vial on the y intercept in Fig 10;  the fill of the vial is shown at the same position at the beginning and at the end of the dithering process indicating that there is no fluid flow from the syringe).
  
    PNG
    media_image1.png
    658
    1070
    media_image1.png
    Greyscale

Regarding claim 36, modified G. Morris et al. teaches the infusion system of claim 1. Wang et al. teaches wherein a degree and direction of the first, second and third distances have a combined net distance of zero (See the net distance of zero in the annotated Fig 11 below). 

    PNG
    media_image1.png
    658
    1070
    media_image1.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311 A1) in view of Ebner (US 2020/0276391 A1), Wang et al. (US 2007/0058412 A1) and Hidayet (WO 2018033490 A1). 
Regarding claim 4, modified G. Morris et al. teaches the infusion system of claim 2. However, is silent to wherein the vibration device is programmed to applying mechanical vibration between the barrel and the plunger in response to detection of the characteristic.
Hidayet teaches applying mechanical vibration (“reciprocating movement”) between the barrel and the plunger in response to detection of the characteristic (Page 7 Lines 18-33, translation- “the advancing device when a predefined value of the sensor is reached, in particular a predefined pressure, counter to the advancing direction and subsequently in the advancing direction. The advancing device preferably executes the reciprocating movement only after the sensor has sent a signal to the controller.”). It would have been obvious to one of ordinary skill at the time of effective filing for the infusion system of modified G. Morris et al. to include the limitations as taught by Hidayet, (Page 7 Lines 18-33).
Claims 1 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over G. Morris et al. (US 2003/0229311 A1) in view of Wang et al. (US 2007/0058412 A1).
Regarding claim 1, G. Morris et al. discloses an infusion system (Fig 1) comprising: a receptacle for receiving a syringe (34 Fig 1), the syringe comprising a barrel (36 Fig 1) and a plunger (52 Fig 1) having a stopper (50 Fig 1); a drive head (54 Fig 1) for advancing the plunger within the barrel, the drive head comprising: a recess (88 Fig 3); and a contact plate (70 Fig 3) disposed in the recess, the contact plate configured to engage a push-button (46 Fig 7) of the plunger, and a motor ([0046] “the motor”). However, fails to disclose a vibration device for applying mechanical vibration between the barrel and the plunger, and the motor configured to dither the drive head, the dithering comprising advancing the motor a first distance, retracting the motor a second distance and advancing the motor a third distance.
Wang et al. teaches a vibration device (30, 40, 904 and 912 Fig 9, the vibration device of Wang et al. is made up of several parts including the motor components, the processing unit and power supply, they are all required to produce a vibration) for applying mechanical vibration between the barrel and the plunger (the motor components 904 and 912 transfer the force to the plunger 916 and the barrel 900 which includes a mechanical vibration generated by the motor [0080]), and the motor configured to dither the drive head (the end of the plunger 916 Fig 9 closest to the motor is dithered by the motor, [0080] “In order to unstick one or more of the moving parts of the medical pump 10, the processing unit 30 drives the pump drive in a reverse direction for unsticking the substance delivery. Additional successive forward and then reverse movements of the pump drive can be performed, which can be referred to as "dithering," in order to unstick the delivery, as is shown in circle 1108 in FIG. 11.”), the dithering comprising advancing the motor a first distance, retracting the motor a second (See 1st 2nd and 3rd distances in annotated Fig 11 below, “Additional successive forward and then reverse movements of the pump drive” [0080]).

    PNG
    media_image1.png
    658
    1070
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the device of G. Morris et al. to include the vibration device and dithering as taught by Wang et al. to “unstick one or more of the moving parts of the medical pump” [0080].
Regarding claim 27, modified G. Morris et al. teaches the infusion system of claim 1. Wang et al. further teaches wherein the motor (912 Fig 9) is operationally coupled to the drive head (916 Fig 9), wherein the vibration device (904 and 912 Fig 9) comprises the motor (912 Fig 9).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/21/2021